Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (Claims 2 – 12 and 14 – 16) in the reply filed on 16 February 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The only anchorages shown in the figures (figures 2 and 3) are on the mixing paddle. Therefore, the claimed feature in claim 8 (the two anchorages being ON THE MIXING CHAMBER must be shown or the features canceled from the claims.  No new matter should be entered.


Specification
The disclosure is objected to because of the following informalities: 
Page 6: The description of figure 8 refers to figure 6. This is believed to be a typo, figure 8 should reference figure 5a.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, what length is being referred to that is less than or equal to 10 mm is unclear.
Claim 16 recites the limitation "the length" in the second line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 – 7, 11, 12 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (International Patent Publication No. WO 2006/113446 A1 hereinafter Larsen) in view of Kohlgruber et al. (Spanish Patent No. 2,316,762 T3 hereinafter Kohlgruber). An utilized machine translation of the description of Kohlgruber is attached.

Regardless of Claim 14, Larsen teaches an animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) comprising a mixing chamber (figure 4: mixing chamber 42) and a mixing paddle (figure 6: mixing element 46) configured to be received in the mixing chamber in order to mix in it ingredients (figure 6: mixing element 46 is installed in mixing chamber 42 for the purpose of mixing dry ingredients or dough [0035]), the mixing paddle (figure 6: mixing element 46) being configured to rotate about a horizontal rotation axis (figure 6: mixing element 46 does rotate about a horizontal axis), and comprising at least one eccentric arm with respect to the rotation axis (figure 6: prongs 47a and 47b are eccentric to the axis of rotation), wherein said at least one eccentric arm (figure 6: prongs 47a and 47b) comprises: a first portion inclined with respect to a plane containing the rotation axis (figure 6: prongs 47a and 47b are inclined with respect to the horizontal plane of rotation), so as to cause the ingredients contained in the mixing chamber (figure 4: mixing chamber 42) to move in a first axial direction when the mixing paddle rotates in a first direction of rotation (figure 6: when mixing element 46 rotates clockwise [from the viewpoint of facing the open end of mixing chamber as seen in figure 4] ingredients are pushed towards door 52). 
Larsen is silent on a second portion arranged upstream of the first portion with respect to the first axial direction, having a cross section oriented radially with respect to the rotation axis in order, when the mixing paddle rotates in a second direction of rotation, to bring about a radial movement of the ingredients contained in the mixing chamber towards the outside of the mixing chamber, the ingredients then being returned towards the second portion by the first portion.
Kohlgruber teaches on a second portion (figure 7: crossbars 7) arranged upstream of the first portion (figure 7: stirring arms 8 and 9) with respect to the first axial direction (figures 1 & 7: crossbars 7 are further along shaft 6 than stirring arms 8 and 9), having a cross section oriented radially with respect to the rotation axis in order (figure 7: the cross section of crossbars 7 is oriented radially with respect to the rotation axis along shaft 6), when the mixing paddle (figures 6 & 7: stirring arms 8 and 9) rotates in a second direction of rotation, to bring about a radial movement of the ingredients contained in the mixing chamber (figure 1a: cylindrical casing 1) towards the outside of the mixing chamber (figure 7: with crossbars 7 being connected from shaft 6 to the external perimeter where it meets with stirring arms 8 and 9, they can move ingredients towards the outside of the mixing chamber), the ingredients then being returned towards the second portion by the first portion (figure 7: stirring arms 8 and 9 inclined helical shape allow it to return ingredients to crossbar 7 when rotated in a specific rotational direction).
Larsen and Kohlgruber are analogous in the field of mixing food products. It would have been obvious to one skilled in the art before the effective filing date to modify the rotatable shaft and mixing element of Larsen with the crossbars connecting the stirring arms of Kohlgruber in order to provide structural support for the arms (Kohlgruber [0060]).

Regarding Claim 4, Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 14, wherein the first portion (figure 6: mixing element 46) has an elongated cross section (figure 6: the cross section of mixing element 46 is elongated along the horizontal axis of rotation) whose length is normal to a direction of travel of the first portion (figure 6: mixing element 46’s direction of travel is clockwise or counterclockwise, either direction is perpendicular to the length of element 46).  

Regarding Claim 5, modified Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 14, wherein Kohlgruber further teaches the second portion (figure 7: crossbars 7) is parallel to a plane containing the rotation axis (figures 7: crossbars 7 has a narrow cross section whose length is parallel to a horizontal plane containing the rotation axis).  

Regarding Claim 6, Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 14, wherein the mixing paddle (figure 6: mixing elements 46) comprises two eccentric arms (figure 6: prongs 47a and 47b).  

Regarding Claim 7, Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 6, wherein the mixing paddle (figure 6: mixing elements 46) comprises at least one radial tab attaching the two eccentric arms (figure 6: central hub with vertical arms extending up and down that connects to prongs 47a and 47b).  

Regarding Claim 11, Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 14, wherein the first portion has a helical shape (figure 6: mixing element 46 has a helical shape).  

Regarding Claim 12, Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 14. 
Larsen is silent on wherein said at least one eccentric arm has a cross section whose length is less than or equal to 12mm.  
Absent any unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the size (cross sectional length) of the eccentric arm in order to save cost on material during manufacture since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).  
Regarding Claim 15, Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 14, wherein the ingredients are a serving of a dehydrated feed with a liquid (dehydrated feed with a liquid is considered intended use). Apparatus claims cover what a device is, not what a device does Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Exparte Masham, 2 USPQ2d 1647 (1987).  

Regarding Claim 16, Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 14.
Larsen is silent on wherein the length is less than or equal to 10mm.
Absent any unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the size of the mixing paddle in order to save cost on material during manufacture since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966). 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (International Patent Publication No. WO 2006/113446 A1 hereinafter Larsen) in view of Kohlgruber et al. (Spanish Patent No. 2,316,762 T3 hereinafter Kohlgruber) in further view of Kaas (International Patent Publication No. WO 2007/007202 A2 hereinafter Kaas). An utilized machine translation of the description of Kohlgruber is attached.

Regarding Claim 2, modified Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 14, wherein Kohlgruber further teaches the second portion (figure 7: crossbars 7).
Modified Larsen is silent on the second portion comprises a flexible part.  
Kaas teaches on the second portion (figure 2 blade 18) comprises a flexible part (P13 L4-6: “blade 18 is made of … a silicone elastomer [silicone is considered a reading on flexible part]).
Larsen and Kaas are analogous in the field of mixing apparatuses for food preparation. It would have been obvious to one skilled in the art before the effective filing date to modify the second portion of modified Larsen with second portion comprises a flexible part of Larsen in order to present a wiping surface, which can efficiently scrape the interior wall of the mixing chamber (Kaas P13 L8-10).

Regarding Claim 3, modified Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 2, wherein Kaas further teaches the flexible part is made of silicone (P13 L4-6: “blade 18 is made of … a silicone elastomer”).  

Claims 8 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (International Patent Publication No. WO 2006/113446 A1 hereinafter Larsen) in view of Kohlgruber et al. (Spanish Patent No. 2,316,762 T3 hereinafter Kohlgruber) in further view of Voyatzakis et al. (U.S. Patent Publication No. 2011/0212207 A1 hereinafter Voyatzakis). An utilized machine translation of the description of Kohlgruber is attached.

Regarding Claim 8, Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 14.
Larsen is silent on wherein the mixing paddle comprises two anchorages on the mixing chamber and a longitudinal tab attaching the two anchorages.  
Voyatzakis teaches the mixing paddle (figure 5: auger 20) comprises two anchorages (figure 5: opening 40) on the mixing chamber (figures 3 & 5: base 12 and drum 18 together are considered a reading on mixing chamber) and a longitudinal tab attaching the two anchorages (figure 5: vertical shaft 42).
Absent any unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify and double the number of parts to both ends of the auger in order to better secure the auger during rotation since it has been held mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Larsen and Voyatzakis are analogous in the field of processing dough. It would have been obvious to one skilled in the art before the effective filing date to modify the mixing chamber of Larsen with the mixing paddle comprises two anchorages on the mixing chamber and a longitudinal tab attaching the two anchorages of Voyatzakis in order to minimize lateral movement of the mixing paddle during operation (Voyatzakis [0045]).

Regarding Claim 9, modified Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 8, wherein Kohlgruber and Voyatzakis further teach the first and the second portions (Kohlgruber figure 7: stirring arms 8 and 9 & crossbars 7 are considered a reading on first & second portions, respectively) are arranged between the two anchorages (Voyatzakis figure 5: auger 20 sits between opening 40 and duplicated opening on the other end of auger 20).  

Regarding Claim 10, modified Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 8, wherein Voyatzakis further teaches one of the anchorages is configured to attach to a driver connected to a motor of the preparation appliance (figure 5: turntable 16 has a central hole 44 that is used to hold shaft 42 (along with opening 40) & [0041]: “the motor 14 via gearing 24 rotates the turntable 16”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774